 

 

 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Information associated with the Facebook Name Jeffrey
Benson and Facebook Identification (UID)
100038453413402, and more fully described in
Attachment A

caseno, [FPA STINGS)

 

Nee ee ee ee ee Se”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
X] evidence of a crime;
L] contraband, fruits of crime, or other items illegally possessed;
L] property designed for use, intended for use, or used in committing a crime;
L] a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of:
18 U.S.C. §§ 2113(a) and 2113(d)

The application is based on these facts: See attached affidavit.

L] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

On —s Zo

Applicant’s signature

Daniel Gartland, SA

 

Printed Name and Title

Sworn to before me and signed in my presence:

pat Dien hee) IS, da 9

 

City and State: Milwaukee, Wisconsin Nancy Joseph _U.S. Magistrate Judge
Printed Name and Title

Case 2:19-mj-00957-NJ Filed 01/28/20 Page 1of17 Document 1

 
 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Daniel Gartland, being first duly sworn, hereby depose and state as follows:
L INTRODUCTION, BACKGROUND, TRAINING, AND EXPERIENCE

1. I am a Special Agent with the Federal Bureau of Investigation and have been so
employed since May 2018. Since October 2018, I have been assigned to the Milwaukee FBI
Violent Crime Task Force. This Task Force is a multi-jurisdictional law enforcement entity
charged with investigating violations of federal law, including bank robberies, commercial
robberies and other violent crime matters, defined under Title 18 of the United States Code.

2. I have been trained in a variety of investigative and legal matters, including the
topics of Fourth Amendment searches, the drafting of search warrant affidavits, and probable
cause. I have assisted in criminal investigations, participating in surveillance, interviews, and
debriefs of arrested subjects. As a result of this training and investigative experience, I have
learned how and why violent actors typically conduct various aspects of their criminal activities.

3. This affidavit is based upon my personal knowledge, my training and experience,
and on information reported to me by other federal, state, and local law enforcement officers
during the course of their official duties, all of whom I believe to be truthful and reliable. This
affidavit is also based upon police reports, official records, citizen witnesses’ statements,
business records, law enforcement surveillance, surveillance video, social media, court records,
telephone records, and public records which I consider to be reliable as set forth herein. The
facts of this Affidavit are based upon information obtained from my investigation, as well as
information I have received from other law enforcement officers.

4. Based on the investigation to date, I submit that there is probable cause to believe

that on or about September 13, 2019, Jeffrey D. Benson (DOB XX/XX/1965) and at least one

Case 2:19-mj-00957-NJ Filed 01/28/20 Page 2 of17 Document 1
 

other person conspired to commit and committed an armed robbery of Prime Financial Credit
Union, located at 1923 West Oklahoma Avenue, Milwaukee, Wisconsin, in violation of Title 18,
United States Code, Sections 2113(a), 2113(d), and 2 (Armed Bank Robbery) and 924(c) and 2
(use of a firearm during a crime of violence).

5. This affidavit is submitted in support of an application for a search warrant for
Jeffrey Benson’s Facebook account, for evidence of Benson’s and others’ involvement in the
September 13, 2019 armed robbery of Prime Financial Credit Union.

6. More specifically, I seek authorization to search Facebook’s information
associated with Jeffrey Benson (DOB XX/XX/1965), who is the user associated with the

Facebook account with the following user name and ID number:

 

 

 

 

 

 

FACEBOOK NAME FACEBOOK IDENTIFICATION (UID)
Jeffrey Benson 100038453413402
7. The information I seek is stored at premises owned, maintained, controlled, or

operated by Facebook, a social networking company headquartered in Menlo Park, California,
from at least approximately August 15, 2019, to the present.

8. Because this affidavit is submitted for the limited purpose of obtaining a search
warrant, I have not included each and every fact known to me concerning this investigation. I
have attempted to set forth only the facts I believe are pertinent to establishing the necessary
foundation for the warrant.

Il. PROBABLE CAUSE

9. On September 13, 2019, two male subjects committed an armed robbery of Prime

Financial Credit Union, a federally insured financial institution located at 1923 West Oklahoma

Avenue, Milwaukee, Wisconsin. The subjects entered the credit union at approximately 11:19

2
Case 2:19-mj-00957-NJ Filed 01/28/20 Page 3 o0f17 Document 1
 

 

am. Subject #1 brandished two semi-automatic handguns, one in each hand, and ordered
customers and employees to the floor. Subject #2 climbed over the teller counter and obtained
cash from three teller drawers. The subjects then exited the bank with approximately $16,112 in
U.S. currency.

10. | Subject #1 was described as a black male with a slender build. The subject was
wearing a dark knit hat, dark sunglasses, white mask, dark navy jacket, white latex gloves, grey
sweatpants, and grey vans shoes. Subject #1 brandished an all-black semi-automatic handgun
and a silver-over-black semi-automatic handgun.

11. | Subject #2 was described as a black male with a heavy build. The subject was
wearing a red True Religion “puffer” style winter coat with the hood up and horseshoe logo on
the left breast, white mask, dark pants black shoes and blue latex gloves.

12. The bank surveillance footage captured the activity described above. In addition,
the footage shows a black Chevrolet Trailblazer travel through the alley adjacent to the credit
union in a northbound direction. The Trailblazer backed into a parking space along the alley.
Both subjects emerged from the area where the car parked and walk to the credit union.

13. Investigators obtained nearby surveillance footage from 3130 South 20th Street,
an apartment building next to the Prime Financial Credit Union. The video shows an alley that
exists alongside the credit union. In the minutes prior to the robbery, the video showed a black
Chevrolet Trailblazer (hereinafter “Trailblazer”) traveling northbound in the alley headed in the
direction of the bank. The Trailblazer had a luggage rack and no front plate.

14. Investigators obtained video from Milwaukee County Transit System (MCTS)
buses traveling in the 3100 block of South 20th Street just before and after the robbery. The
footage shows the same Trailblazer, with a luggage rack and all other distinct features, going

south past the bank at least twice, essentially looping around the credit union prior to the

3
Case 2:19-mj-00957-NJ Filed 01/28/20 Page 4of17 Document 1
 

robbery. Based upon my training and experience, the occupants of the Trailblazer were casing
the credit union prior to the robbery. At 11:08 a.m., the Trailblazer is observed on video from
bus number 5175 with Wisconsin vehicle registration plate AFF1865 affixed to the rear of the
vehicle. The Trailblazer was headed in a southbound direction on South 20" Street, passing the
bank. At 11:17 a.m., the Trailblazer is observed on video from bus number 5188, but there was
no longer a license plate affixed to the rear of the vehicle. At that time, the Trailblazer was again
headed in a southbound direction and made a left turn (headed east) onto Euclid Avenue. The
Trailblazer then turned left (northbound) into the alley that runs adjacent to the bank. At the time
the Trailblazer passed bus number 5188, the front passenger window was partially down, and the
footage shows a black male passenger sitting in the front passenger seat.

15. | Wisconsin vehicle registration plate AFF1865 listed to a black 2007 Chevrolet
Trailblazer. The registered owner of the vehicle was Jeffrey Benson. Benson’s cellular telephone
is listed as 414-856-6621 with Wisconsin Department of Corrections, Probation and Parole. On
September 25, 2019, investigators observed Benson driving the Trailblazer. While under
surveillance, he drove the car to 4556 North 71% Street, Milwaukee, and entered the residence.
Law enforcement officers observed Benson at that residence on several other occasions as well.

16. Investigators obtained a search warrant for the historical cellular tower location
data associated with telephone number 414-856-6621. On the date of the robbery, the telephone
connected with towers that served an area near 4556 North 71st Street from 2:31 a.m. to 7:58
am. At 10:50 a.m., the telephone connects with a tower located at 1568 West Pierce Street,
Milwaukee, WI, which is approximately 2.7 miles from the victim credit union. Prior to the
robbery at 11:09 a.m., the telephone connects with a tower that serves an area including the
credit union. The robbery occurred at approximately 11:19 am. After the robbery at 11:25 a.m.,

the phone connected with a tower located approximately 1.5 miles from the credit union at 3003

4
Case 2:19-mj-00957-NJ Filed 01/28/20 Page 5of17 Document 1
 

West Cleveland Avenue. At 11:47 a.m., the phone again connected with a tower serving the area
of 4556 North 71st Street.

17. On October 8, 2019, Benson was observed entering Check ‘n Go, W182 N9606
Appleton Avenue, Suite 106, Germantown, WI. Benson provided Check ‘n Go with the mobile
telephone number 414-856-6621. As Benson exited the location, he was observed speaking on a
cellular telephone.

18. - On October 13, 2019, Benson was observed driving the Trailblazer. Law
enforcement officers followed Benson south. Based upon information collected from a GPS
tracking device and law enforcement databases, the Trailblazer is currently in the area of Atlanta,
Georgia. Benson has absconded from Wisconsin state probation and a warrant has been issued
for his arrest.

19. Phone records for 414-856-6621 reflect 22 instances during September 2019 in
which the phone connected with number “32665.” Number “32665” is a Facebook mobile
phone shortcut used to update a user profile. Investigators queried Facebook.com for the name,
“Jeffrey D Benson,” which returned the account: https://www.facebook.com/jeffery.benson.501.
The Facebook User ID associated with this account is: 100038453413402. The profile picture
associated with the account includes an individual that appears to be the same Jeffrey Benson
surveilled by investigators in connection with the above-referenced robbery. The background of
the profile picture includes a vehicle that appears to be a black Chevrolet Trailblazer of a similar
model to the vehicle used in the robbery. Additionally, the profile indicates the user is from
Milwaukee, WI.

20. Based upon my training and experience, I know that individuals often post
photographs and other messages containing information relevant to their involvement in crimes.

For example, a search of Facebook will reveal photographs of the Trailblazer depicted in the

5
Case 2:19-mj-00957-NJ Filed 01/28/20 Page 6of17 Document 1
 

profile picture. In addition, a search may reveal photographs of an individual wearing clothing
consistent with a suspect’s clothing during a robbery. Similarly, individuals who possess
firearms often post photographs or other messages indicative of firearm possession to the
Facebook account.

21. — I further anticipate that a search of Benson’s Facebook account will reveal further
information about his current whereabouts.
lil. FACEBOOK INFORMATION

22. | Facebook owns and operates a free-access social networking website of the same
name that can be accessed at http://(www.facebook.com. Facebook allows its users to establish
accounts with Facebook, and users can then use their accounts to share written news,
photographs, videos, and other information with other Facebook users, and sometimes with the
general public.

23. Facebook asks users to provide basic contact and personal identifying information
to Facebook, either during the registration process or thereafter. This information may include
the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook
security questions and answers (for password retrieval), physical address (including city, state,
and zip code), telephone numbers, screen names, websites, and other personal identifiers.
Facebook also assigns a user identification number to each account.

24. Facebook users may join one or more groups or networks to connect and interact
with other users who are members of the same group or network. Facebook assigns a group
identification number to each group. A Facebook user can also connect directly with individual
Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”
accepts the request, then the two users will become “Friends” for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user’s account

6
Case 2:19-mj-00957-NJ Filed 01/28/20 Page 7 of 17 Document 1
 

 

‘includes a list of that user’s “Friends” and a “News Feed,” which highlights information about
the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

25. | Facebook users can select different levels of privacy for the communications and
information associated with their Facebook accounts. By adjusting these privacy settings, a
Facebook user can make information available only to himself or herself, to particular Facebook
users, or to anyone with access to the Internet, including people who are not Facebook users. A
Facebook user can also create “lists” of Facebook friends to facilitate the application of these
privacy settings. Facebook accounts also include other account settings that users can adjust to
control, for example, the types of notifications they receive from Facebook.

26. | Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook users can also post information about upcoming
“events,” such as social occasions, by listing the event’s time, location, host, and guest list. In
addition, Facebook users can “check in” to particular locations or add their geographic locations
to their Facebook posts, thereby revealing their geographic locations at particular dates and
times. A particular user’s profile page also includes a “Wall,” which is a space where the user
and his or her “Friends” can post messages, attachments, and links that will typically be visible
to anyone who can view the user’s profile.

27. Facebook allows users to upload photos and videos, which may include any
metadata such as location that the user transmitted when s/he uploaded the photo or video. It
also provides users the ability to “tag” (ie., label) other Facebook users in a photo or video.
When a user is tagged in a photo or video, he or she receives a notification of the tag and a link

to see the photo or video. For Facebook’s purposes, the photos and videos associated with a

7
Case 2:19-mj-00957-NJ Filed 01/28/20 Page 8 of 17 Document 1
 

user’s account will include all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

28. Facebook users can exchange private messages on Facebook with other users.
These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on
Facebook, which also stores copies of messages sent by the recipient, as well as other
information. Facebook users can also post comments on the Facebook profiles of other users or
on their own profiles; such comments are typically associated with a specific posting or item on
the profile. In addition, Facebook has a Chat feature that allows users to send and receive instant
messages through Facebook. These chat communications are stored in the chat history for the
account. Facebook also has a Video Calling feature, and although Facebook does not record the
calls themselves, it does keep records of the date of each call.

29. If a Facebook user does not want to interact with another user on Facebook, the
first user can “block” the second user from seeing his or her account.

30. | Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as
webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also
become “fans” of particular Facebook pages.

31. | Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

32. | Each Facebook account has an activity log, which is a list of the user’s posts and
other Facebook activities from the inception of the account to the present. The activity log
includes stories and photos that the user has been tagged in, as well as connections made through
the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannot be viewed by people who visit the user’s Facebook page.

8
Case 2:19-mj-00957-NJ Filed 01/28/20 Page 9of17 Document 1
 

33. | Facebook Notes is a blogging feature available to Facebook users, and it enables
users to write and post notes or personal web logs (“blogs”), or to import their blogs from other
services, such as Xanga, LiveJournal, and Blogger.

34. | The Facebook Gifts feature allows users to send virtual “gifts” to their friends that
appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a personalized
message can be attached to each gift. Facebook users can also send each other “pokes,” which
are free and simply result in a notification to the recipient that he or she has been “poked” by the
sender.

35. Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

36. In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications (“apps”) on the Facebook platform. When a
Facebook user accesses or uses one of these applications, an update about that the user’s access
or use of that application may appear on the user’s profile page.

37. Some Facebook pages are affiliated with groups of users, rather than one
individual user. Membership in the group is monitored and regulated by the administrator or
head of the group, who can invite new members and reject or accept requests by users to enter.
Facebook can identify all users who are currently registered to a particular group and can
identify the administrator and/or creator of the group. Facebook uses the term “Group Contact
Info” to describe the contact information for the group’s creator and/or administrator, as well as a
PDF of the current status of the group profile page.

38. Facebook uses the term “Neoprint” to describe an expanded view of a given user
profile. The “Neoprint” for a given user can include the following information from the user’s

profile: profile contact information; News Feed information; status updates; links to videos,

9
Case 2:19-mj-00957-NJ_ Filed 01/28/20 Page 10 of 17 Document 1
 

photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends’
Facebook user identification numbers; groups and networks of which the user is a member,
including the groups’ Facebook group identification numbers; future and past event postings;
rejected “Friend” requests; comments; gifts; pokes; tags; and information about the user’s access
and use of Facebook applications.

39. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of the
action, and the user ID and IP address associated with the action. For example, if a user views a
Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and
would show when and from what IP address the user did so.

40. Social networking providers like Facebook typically retain additional information
about their users’ accounts, such as information about the length of service (including start date),
the types of service utilized, and the means and source of any payments associated with the
service (including any credit card or bank account number). In some cases, Facebook users may
communicate directly with Facebook about issues relating to their accounts, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like
Facebook typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well as records of any actions taken by
the provider or user as a result of the communications.

41. As explained herein, information stored in connection with a Facebook account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each element

or alternatively, to exclude the innocent from further suspicion. In my training and experience, a

10
Case 2:19-mj-00957-NJ_ Filed 01/28/20 Page 11 of 17 Document 1
 

 

"Facebook user’s “Neoprint,” IP log, stored electronic communications, and other data retained
by Facebook, can indicate who has used or controlled the Facebook account. This “user
attribution” evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence. For example, profile contact information, private messaging logs,
status updates, and tagged photos (and the data associated with the foregoing, such as date and
time) may be evidence of who used or controlled the Facebook account at a relevant time.
Further, Facebook account activity can show how and when the account was accessed or used.
For example, as described herein, Facebook logs the Internet Protocol (IP) addresses from which
users access their accounts along with the time and date. By determining the physical location
associated with the logged IP addresses, investigators can understand the chronological and
geographic context of the account access and use relating to the crime under investigation. Such
information allows investigators to understand the geographic and chronological context of
Facebook access, use, and events relating to the crime under investigation. Additionally,
Facebook builds geo-location into some of its services. Geo-location allows, for example, users
to “tag” their location in posts and Facebook “friends” to locate each other. This geographic and
timeline information may tend to either inculpate or exculpate the Facebook account owner.
Last, Facebook account activity may provide relevant insight into the Facebook account owner’s
state of mind as it relates to the offense under investigation. For example, information on the
Facebook account may indicate the owner’s motive and intent to commit a crime (€.g.,
information indicating a plan to commit a crime), or consciousness of guilt (e.g., deleting
account information in an effort to conceal evidence from law enforcement).

42. Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

11
Case 2:19-mj-00957-NJ Filed 01/28/20 Page 12 of 17 Document 1
 

subscribers and their use of Facebook, such as account access information, transaction
information, and other account information.
IV. INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

43. I anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant
to require Facebook to disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section I of Attachment B.
Upon receipt of the information described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described in Section II of Attachment.
V. CONCLUSION

44. _ Based upon the facts contained within this affidavit, I believe that probable cause
exists to search Jeffrey Benson’s Facebook Account, as further described in Attachment A, for

further evidence of his and others’ involvement in the armed bank robbery described above.

12
Case 2:19-mj-00957-NJ Filed 01/28/20 Page 13 of 17 Document 1
 

ATTACHMENT A
Property to Be Searched

To the extent that the information described in Attachment B is within the possession,
custody, or control of Facebook, Facebook is required to disclose to the government the

information, for the dates of August 15, 2019, to the present, for the following account:

 

 

 

 

 

 

FACEBOOK NAME FACEBOOK IDENTIFICATION (UID)
Jeffrey Benson 100038453413402
13

Case 2:19-mj-00957-NJ Filed 01/28/20 Page 14 of 17 Document 1
 

ATTACHMENT B

Particular Things to be Seized

I. Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook, including any messages, records, files, logs, or information that

have been deleted but are still available to Facebook, or have been preserved pursuant to a

request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the following

information to the government for each user ID listed in Attachment A:

a.

All contact and personal identifying information, including: full name, user
identification number, birth date, gender, contact e-mail addresses, Facebook
passwords, Facebook security questions and answers, physical address (including
city, state, and zip code), telephone numbers, screen names, websites, and other
personal identifiers.

All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities;

All photos uploaded by that user ID and all photos uploaded by any user that have
that user tagged in them;

All profile information; News Feed information; status updates; links to videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including
the friends’ Facebook user identification numbers; groups and networks of which
the user is a member, including the groups’ Facebook group identification
numbers; future and past event postings; rejected “Friend” requests; comments;
gifts; pokes; tags; and information about the user’s access and use of Facebook

applications;

14

Case 2:19-mj-00957-NJ Filed 01/28/20 Page 15 of 17 Document 1
 

 

Il.

All other records of communications and messages made or received by the user,
including all private messages, chat history, video calling history, and pending
“Friend” requests;

All “check ins” and other location information;

All IP logs, including all records of the IP addresses that logged into the account;
All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of;
All past and present lists of friends created by the account;

All records of Facebook searches performed by the account;

All information about the user’s access and use of Facebook Marketplace;

The types of service utilized by the user;

The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account;

All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support

services and records of actions taken.

Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence, and

instrumentalities of violations of 18 U.S.C. §§ 2113(a) and 2113(d) (armed bank robbery) and

15

Case 2:19-mj-00957-NJ Filed 01/28/20 Page 16 of 17 Document 1
 

 

924(c) (use of a firearm during crime of violence), since August 15, 2019 through the Present,
for the user ID identified on Attachment A, information pertaining to the following matters:

(a) The relevant offense conduct, any preparatory steps taken in furtherance of the
criminal scheme, and communications between Jeffrey Benson and others related
to the relevant offense conduct of robbery or Jeffrey Benson’s or others’
possession of firearms.

(b) Evidence indicating how and when the Facebook account was accessed or used,
to determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account
owner;

(c) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crimes under investigation;

(d) The identity of the person(s) who created or used the user ID; and

(ec) The identity of the person(s) who communicated with the user ID about matters

relating to relevant offense conduct of robbery.

16
Case 2:19-mj-00957-NJ Filed 01/28/20 Page 17 of 17 Document 1
